Title: Enclosure: Thomas Jefferson to John Kemp, 6 November 1788
From: Kemp, John
To: Jefferson, Thomas



His Excellency Thos. Jefferson Esqr. To John Kemp

Nov. 6th. 1788



To a new Crane Neck Chariot

 

The body painted a pale Laylock Colour the beeds mouldings & lamps pick’d out a dark Colour, lin’d with a light Colour best second Cloth trim’d with a rich lace of three Colours laylock & white with a brimstone Colour Silk Lay in Do.; best plate Glasses, & Inside trunk.

  





To a new light tho strong Crane Neck Carriage, Long thro beeded moulded Cranes with £ flaps before & behind, tenanted to frame through the hind beds. strong springs & extrees, with the best wrought boxes to Do. & screw’d ends, the hind footboard rais’d on short blocks footmans step behind, open fore end the Carriage Carv’d with scrowl & dubs fluted beeded & sham panneld strong wheels with feather edge spokes, spring stays with Collar & Cup stays to Do. to the hind & fore end, Covering the Compass Irons of the Coach box with the best neats Leather welted. Covering & stuffing the pole, the splintre barr rowls cover’d, french pole pieces, hammer Cloth to match the lining with 4 rows of broad Lace to Do., the Carriage painted a patent yellow, pick’d out edged striped & ornamented with  yellow, pick’d out edged striped & ornamented with Dark Grey

 £ 110
 0
 0


Extra Work to the body



A Sett of Venetian blinds & bolts compleat

4
 4
 0



 A Sett of spring Curtains Compleat

3
 10
 0


x
 A Sett of Festoon Curtains with Silk Tossels & fringe Compleat
 }
 3
 3
 0

 


 A large Octagon behind with Venetian blind & Glass to slide, festoon & spring Curtains to match the others, silverd rowler trimming &c. Compleat
 }
 5
 5
 0


 


 A Sett of long silver’d rowlers with buttons rivetted in them Compleat
 }
 0
 14
 0

 


 A Cricket or seat for a third person with Ironwork Compleat fixd to the fore end
 }
 0
 16
 0

 


 A Cotton false lining Cutting out, making & putting in Compleat Colinder’d
 }
 3
 3
 0

 


 double footmans holders to match the trimming made up with 4 plated buckles billet leathers chapes & loops & silver’d double staples with silver’d screws Compleat
 }
 0
 10
 6



 


 plated mouldings round the roof back & quarters of the body & plated octagon frame, plated Locks to the doors, & plated buckles to the main & check braces & lamp straps
 }
 5
 0
 0



 

x
 A pair of Globe Lamps with plated reflecters fastnings straps & props Compleat
 }
 3
 0
 0

 


 Double steps to the body

1
 1
 0



 An oil skin seat Cover lin’d with flannel & bound with yellow binding
 }
 2
 2
 0

 


 To painting alleg[o]rick Circles on a Gold ground on the doors & fore end
 }
 1
 0
 0

 


 A pair of private Locks & plated escutcheons

0
 18
 0


Extra Work to the Carriage


x
 A large trunk cover’d with leather lin’d with linen cradle & straps compleat for the inside. A large neats leather Cover for Do.
 }
 4
 10
 0

 

x
 Fitting the trunk to the hind part of the carriage, with 2 blocks 4 plates & Collar’d bolts, 2 new trunk straps 7f/6I long Compleat for trunk
 }
 0
 18
 0


 


x
 A new patent chain belt of 7F/6I long cover’d with leather lock & key for Do. to secure the trunk to the hind part of the carriage
 }
 1
 1
 0




x
 A strong drag chain Compleat

 0
 9
 0

  

 x
 A drag staff with joint fastning to Do. & strap to hold it up
 }
 0
 12
 0

 


 A new pole hook to pole & putting it on with screws

0
 5
 0


❮
 A new strap with plated buckle for Do.

0
 1
 6


x
 A Tool budget cover’d with leather 3 buckles & straps to Do. & 2 strong buckles & straps to buckle it to the hind part of the carriage
 }
 0
 16
 0


 

x
 A new strong screw’d wrench, a claw’d hammer pincers & ripping chizzel
 }
 0
 14
 0



x
 A new spare screw’d perch bolt & key

0
 5
 0


x
 Four strong spare crane bolts

0
 5
 0


x
 Six spare spring & carriage bolts

0
 5
 0


x
 Two dozen spare linspins

0
 5
 0



 To four new strong Harness made of the best Neats Leather, modern broad brass furniture best polishd bitts with barrs, & polish’d Iron Work, the harness made compleat with 3 setts of traces to go either four in hand, one or two postilions, with additional reins white fronts & roses
 }
 20
 10
 0





 


 To two new best double welted saddles with spring girths & polish’d stirrups compleat
 }
4
 10
 0

   

❮
 To a new strong packing case & a large sheet of matting taking the harness to pieces & packing them up in Do.
 }
 0
 12
 0


x

  




 £ 180
 5
 0



 Deduct for prompt payment 5 ⅌ Ct. amounting in the whole to whole to
£ 9
 0
 0





£ 171
 5
 0


Mr. Jefferson will observe that there is a difference of 13/6 between this Bill and that which I sent him before—it is occasioned by the two Articles which are marked ❮ above. This will go to a new account.

J Trumbull


 